Citation Nr: 0838514	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  06-24 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1951 to June 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which, in part, denied service connection for 
tinnitus. 

The veteran was scheduled  to appear for a hearing with a 
Veterans Law Judge in September 2008 at the Cleveland RO.  He 
failed to report for the hearing.  
The veteran has provided no explanation for his failure to 
report, and he has not since requested that the hearing be 
rescheduled.  His hearing request, therefore, is deemed to be 
withdrawn.  See 38 C.F.R. §§ 20.704 (d) (2008).

In October 2008, a motion to advance this case on the Board's 
docket was granted. See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900 (2007).

Issue not on appeal

In the above-mentioned January 2005 rating decision, the RO 
granted service connection for bilateral hearing loss.  A 10 
percent disability rating was established. The veteran has 
not expressed dissatisfaction with that decision.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.

In order to establish service connection for tinnitus there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In this case, the evidence of record contains a current 
diagnosis of tinnitus.  
See a September 2007 VA examination report.  The veteran has 
stated that he was exposed to artillery fire without hearing 
protection for "nearly three years" during service.  
Records in the claims folder indicate that he was assigned to 
B Battery, 552nd Antiaircraft Artillery Battalion.  

Under these circumstances, a medical nexus opinion must be 
obtained.  See Charles v. Principi, 16 Vet. App. 370 (2002) 
[where there is evidence of record satisfying the first two 
requirements for service connection (current disability and 
in-service disease or injury), but no competent medical 
evidence addressing the third requirement (a nexus between 
the current disability and active service), VA must obtain a 
medical nexus opinion]; see also 38 C.F.R. § 3.159(c)(4) 
(2008) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim]. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  Expedited handling is 
requested.)

1.  VBA should arrange for a physician to 
review the veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether the veteran's 
current tinnitus is related to his 
military service.  If the reviewing 
physician finds that physical examination 
of the veteran and/or diagnostic testing 
is necessary, such should be accomplished.  
A report should be prepared and associated 
with the veteran's VA claims folder.

2.  VBA should then readjudicate the 
veteran's claim of entitlement to service 
connection for tinnitus.  If the benefits 
sought on appeal remain denied, VBA should 
provide the veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



